Citation Nr: 0942748	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  05-19 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to supplemental Dependency and Indemnity 
Compensation (DIC) benefits pursuant to 38 U.S.C.A. § 
1311(a)(2). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from January 1955 to March 
1975. He died in 2003. The appellant is his lawful surviving 
spouse.        

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   a February 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied entitlement to  the 
benefit sought.


FINDINGS OF FACT

1.	The Veteran died in November 2003.

2.	The appellant has been awarded DIC benefits as the 
Veteran's lawful surviving spouse.

3.	The appellant and the Veteran were married on February 
9, 1999. 


CONCLUSION OF LAW

Since there was not an eight year continuous marriage between 
the appellant and the Veteran preceding the date of the 
Veteran's death, the requirements for entitlement to 
supplemental DIC benefits have not been met. 38 U.S.C.A.                
§ 1311(a)(2). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2009), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), to be 
codified later at 38 CFR 3.159(b)(1).

The pending claim for entitlement to additional DIC benefits 
is being resolved in view of the fact that the criterion of a 
continuous marriage of a specified time period between the 
appellant and the Veteran has not been established. The 
requisite duration of marriage requirement is not met. There 
is essentially no material dispute as to this factual matter. 
The applicable statutory provisions on benefits entitlement 
are therefore determinative. Where as here the law and not 
the underlying case facts are dispositive, the VCAA does not 
apply. 38 U.S.C.A.             § 5103A; Wensch v. Principi, 
15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim). See also Valiao v. Principi, 17 Vet. App. 229, 232 
(2003); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).
Legal Criteria

Dependency and Indemnity Compensation may be awarded under 38 
U.S.C.A.            § 1310 provided service connection is 
granted for the cause of the veteran's death.       In order 
to establish service connection for the cause of the 
veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to death. 38 
U.S.C.A. § 1310 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.312(a) (2009). This determination will be made by 
exercising sound judgment, without recourse to speculation, 
after a careful analysis of all the facts and circumstances 
surrounding the death, including, particularly, autopsy 
reports. Id. A service-connected disability will be 
considered the principal cause of death when the disability 
singly or jointly with some other condition was the immediate 
or underlying cause of death or was etiologically related 
thereto. 38 C.F.R. § 3.312(b). A contributory cause of death 
is inherently one not related to the principal cause. In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death. It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown there was a 
causal connection. 38 C.F.R. § 3.312(c). 

In addition, under 38 U.S.C.A. § 1318, a surviving spouse may 
be entitled to Dependency and Indemnity Compensation in the 
same manner as if the veteran's death were service-connected, 
under certain specific conditions. VA shall pay DIC under 38 
U.S.C.A. § 1318 to the surviving spouse of a veteran who dies 
not as the result of his own willful misconduct, and who at 
the time of death was in receipt of or "entitled to 
receive" compensation for a service-connected disability 
rated totally disabling provided, in pertinent part, that the 
disability was continuously rated totally disabling for a 
period of at least 10 consecutive years immediately preceding 
death. 38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.

The provisions of 38 U.S.C.A. § 1311 pertain to the award of 
DIC benefits pursuant to 38 U.S.C.A. § 1318 to a surviving 
spouse. Under 38 U.S.C.A. § 1311(a)(2), the normal prescribed 
rate of compensation for any DIC benefits shall be increased 
by $228 in the case of the death of a veteran who at the time 
of death was in receipt of or was entitled to receive 
compensation for a service-connected disability that was 
rated totally disabling for a continuous period of at least 
eight years immediately preceding death. In determining the 
period of a veteran's disability for purposes of the 
preceding sentence, only periods in which the veteran was 
married to the surviving spouse shall be considered.

For the purpose of administering veterans benefits, the term 
"surviving spouse" of a veteran means a person of the 
opposite sex who was the spouse of the veteran at the time of 
the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death and who has not remarried or       (in cases 
not involving remarriage) has not since the death of the 
veteran, and after September 19, 1962, lived with another 
person and held himself or herself out openly to the public 
to be the spouse of such other person. 38 U.S.C.A. § 101(3);  
38 C.F.R. § 3.50(b). 
 
The requirement of continuous cohabitation to be considered a 
surviving spouse, from the date of marriage to the date of 
death of the veteran, will be considered as having been met 
when the evidence shows that any separation was due to the 
misconduct of, or procured by, the veteran without the fault 
of the surviving spouse. 38 C.F.R. § 3.53(a). The burden of 
proof is upon the appellant to establish her status as the 
surviving spouse of the veteran with respect to claims for 
DIC and other death benefits. Sandoval v. Brown, 7 Vet. App. 
7, 9 (1994). The statement of the surviving spouse as to the 
reason for the separation will be accepted in the absence of 
contradictory information to establish the criteria for 
continuous cohabitation. 38 C.F.R. 3.53(b).


Background and Analysis

The Veteran died in December 2003. The immediate cause of 
death was pneumonia, right and left upper lobe. A significant 
condition contributing to death was listed as cirrhosis of 
the liver.  

The appellant filed a January 2004 VA Form 21-534 (Formal 
Application for Death Benefits). On this documentation she 
listed the date of the beginning of her marriage to the 
Veteran as February 9, 1999. The appellant further indicated 
that she and the Veteran had separated in December 2002 when 
he started drinking heavily, and he then moved to a separate 
home. According to the appellant, she later moved in with him 
temporarily to assist with ongoing medical care. 

The RO sent February 2004 correspondence to the appellant 
explaining that as she and the Veteran did not live together 
continuously from the date of their marriage until the 
Veteran's death, further evidence was needed to meet an 
exception to the continuous cohabitation requirement to 
establish oneself as a "surviving spouse." 

The appellant in response provided a March 2000 Pendente Lite 
order issued by a state court as temporary relief pending 
anticipated divorce litigation, which indicated that the 
parties had married February 9, 1999, and had been separated 
since early-March 2000. The order directed that the Veteran 
vacate the parties' joint home, and otherwise continue to 
maintain financial responsibility for joint expenses. In 
support of the order, the appellant had provided an affidavit 
describing a pattern of alcohol abuse and threatening 
behavior that had caused them to separate. There is no 
further documentation of continuation of legal proceedings 
including any further steps up to the point of a divorce, or 
temporary separation.

The lay statements received from friends of the appellant 
described a situation in which the Veteran had to move out of 
his home with the appellant when drinking heavily. The 
statements indicated that the appellant later assisted 
considerably with his medical care situation. 

In an April 2004 rating decision, the RO granted entitlement 
to DIC under             38 U.S.C.A. § 1318. This award 
recognized that the Veteran was in receipt of total 
disability compensation for a period of at least 10 years 
preceding his death. Service connection previously had been 
granted for cancer of the larynx, status-post total 
laryngectomy with absence of sternocleidomastoid muscle, with 
an assigned              100 percent evaluation effective 
from October 23, 1992. Moreover, the award of benefits 
constituted acknowledgement that the parties' separation was 
indeed procured by the Veteran, and not the fault of the 
appellant, and thereby circumventing the requirement of 
continuous cohabitation for her to have the status as a 
"surviving spouse." 

In furtherance of the instant claim, the appellant then filed 
November 2004 correspondence requesting supplemental 
compensation under 38 U.S.C.A. § 1311(a)(2). The appellant 
raised the fact that the Veteran had been in receipt of a 100 
percent disability rating since October 1992. 

In February 2005, the RO denied the appellant's claim, citing 
that as the appellant and the Veteran were married on 
February 9, 1999 and the Veteran died in December 2003, there 
had not been a continuous period of marriage of eight years 
preceding the Veteran's death to establish additional 
allowance benefits. 

Based upon the circumstances of this case, entitlement to 
supplemental DIC benefits under provisions of 38 U.S.C.A. § 
1311(a)(2) has not been established.     The appellant's 
status as a surviving spouse for purpose of VA benefits is 
demonstrated from the February 9, 1999 date of marriage up 
until the Veteran's death in December 2003, and the Board 
concurs that there is sufficient evidence of an exception to 
the continuous cohabitation requirement during this time 
period based upon the apparent conduct of the Veteran. As 
result, the appellant legally warrants recognition as a 
surviving spouse. However, under 38 U.S.C.A. § 1311(a)(2) it 
is clearly indicated that to warrant additional compensation 
to a surviving spouse the veteran must have been rated 
totally disabled continuously for at least eight years 
preceding death, and that the only qualifying time period is 
while the veteran was continuously married to the surviving 
spouse. Here, there is no dispute that the date of the 
parties' marriage was February 9, 1999. There is no 
allegation that the existing documentation of date of 
marriage is incorrect, or for that matter that the appellant 
and the Veteran had a common law marriage at any earlier 
point than February 9, 1999. As the appellant and the Veteran 
were continuously married for less than five years preceding 
the date of the Veteran's death, 38 U.S.C.A. § 1311(a)(2) is 
not applicable. While the Veteran was indeed rated as totally 
disabled from October 1992 onwards, the eight year continuous 
marriage requirement must also be met to demonstrate benefits 
entitlement. 

Accordingly, the claim for increased DIC benefits under 38 
U.S.C.A. § 1311(a)(2) must be denied. The Board acknowledges 
the arguments that the appellant has raised in support of her 
claim, but the law and regulations governing the benefits 
sought are binding in this matter. See 38 U.S.C.A. § 7104(c). 
Where, as here, the law and not the evidence is dispositive, 
the claim should be denied because of the lack of entitlement 
under the law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to supplemental Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1311(a)(2) is 
denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


